Name: Decision No 1229/2003/EC of the European Parliament and of the Council of 26Ã June 2003 laying down a series of guidelines for trans-European energy networks and repealing Decision No 1254/96/EC
 Type: Decision_ENTSCHEID
 Subject Matter: oil industry;  environmental policy;  energy policy;  trade;  European construction;  electrical and nuclear industries
 Date Published: 2003-07-15

 Avis juridique important|32003D1229Decision No 1229/2003/EC of the European Parliament and of the Council of 26 June 2003 laying down a series of guidelines for trans-European energy networks and repealing Decision No 1254/96/EC Official Journal L 176 , 15/07/2003 P. 0011 - 0028Decision No 1229/2003/EC of the European Parliament and of the Councilof 26 June 2003laying down a series of guidelines for trans-European energy networks and repealing Decision No 1254/96/ECTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular the first paragraph of Article 156 thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the European Economic and Social Committee(2),Having regard to the Opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4),Whereas:(1) Since the adoption of Decision No 1254/96/EC of the European Parliament and of the Council of 5 June 1996 laying down a series of guidelines for trans-European energy networks(5), the need has arisen to incorporate new priorities, to highlight the projects which are particularly important, to update the list of projects, and to adapt the procedure used for identifying projects.(2) The new priorities stem from the creation of a more open and competitive internal energy market, as a result of the implementation of Directive 96/92/EC of the European Parliament and of the Council of 19 December 1996 concerning common rules for the internal market in electricity(6) and of Directive 98/30/EC of the European Parliament and of the Council of 22 June 1998 concerning common rules for the internal market in natural gas(7). They follow the conclusions of the Stockholm European Council of March 2001 concerning the development of the infrastructures needed for the operation of the energy market. A special effort should be undertaken to achieve the objective of making greater use of renewable energy sources as a contribution to furthering a sustainable development policy.(3) As a rule the construction and maintenance of energy infrastructure should be subject to market principles. This is also in line with the Commission proposals for the completion of the internal market in energy and the common rules on competition law which aim at the creation of a more open and competitive internal energy market. Community financial aid for construction and maintenance should therefore remain highly exceptional. These exceptions should be duly justified.(4) Energy infrastructure should be constructed and maintained so as to enable the internal energy market to operate efficiently, without detracting from strategic and, where appropriate, universal service criteria. The priorities also stem from the growing importance of the trans European energy networks for diversifying the Community's gas supplies, incorporating the candidate countries' energy networks, and ensuring the coordinated operation of the electricity grids in Europe and the Mediterranean and Black Sea basins.(5) Among the projects relating to trans-European energy networks, it is necessary to highlight the priority projects, which are very important for the operation of the internal energy market or the security of energy supply.(6) It is necessary to adapt the procedure for identifying projects relating to trans-European energy networks in order to ensure the harmonious application of Council Regulation (EC) No 2236/95 of 18 September 1995 laying down general rules for the granting of Community financial aid in the field of trans-European networks(8).(7) The procedure for identifying projects relating to trans-European energy networks should be adapted by means of action at two levels: a first level identifying a restricted number of thematically defined projects of common interest, and a second level describing projects in detail, referred to as specifications.(8) Since the project specifications are liable to change, they are given indicatively. The Commission should therefore continue to be empowered to update them. Since the project may have considerable political and economic implications, it is important to find the appropriate balance between legislative oversight and flexibility in determining projects that merit potential Community support.(9) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(9).(10) The identification of projects of common interest, their specifications and priority projects should be without prejudice to the results of the environmental impact assessment of the projects and of the plans or programmes.(11) The time limit within which the Commission has to draw up the periodical report on the implementation of the guidelines under Decision No 1254/96/EC should be extended since, in pursuance of Regulation (EC) No 2236/95, it is to submit an annual report which contains information on the progress of projects, and in particular that of priority projects.(12) Given the scope of the amendments that are being made to Decision No 1254/96/EC, it is desirable, for reasons of clarity and rationalisation, that the provisions in question should be recast,HAVE ADOPTED THIS DECISION:Article 1PurposeThis Decision defines the nature and scope of Community action to establish guidelines for trans-European energy networks. It establishes a series of guidelines covering the objectives, priorities and broad lines of action by the Community in respect of trans-European energy networks. These guidelines identify projects of common interest, including those which have priority, among trans European electricity and natural gas networks.Article 2ScopeThis Decision applies:1. in electricity networks, to:(a) all high voltage lines, excluding those of distribution networks, and to submarine links, provided that this infrastructure is used for inter regional or international transmission/connection;(b) any equipment or installations essential for the system in question to operate properly, including protection, monitoring and control systems;2. in natural gas networks, to:(a) high pressure gas pipelines, excluding those of distribution networks, making it possible to supply regions of the Community from internal or external sources;(b) underground storage facilities connected to the abovementioned high pressure gas pipelines;(c) reception, storage and regaseification facilities for liquefied natural gas (LNG) and also gas carriers according to the capacities to be supplied;(d) any equipment or installations essential for the system in question to operate properly, including protection, monitoring and control systems.Article 3ObjectivesThe Community shall promote the interconnection, interoperability and development of trans-European energy networks and access to such networks in accordance with current Community law, with the aim of:(a) encouraging effective operation of the internal market in general and of the internal energy market in particular, while encouraging the rational production, distribution and utilisation of energy resources and the development and connection of renewable energy resources, so as to reduce the cost of energy to the consumer and contribute to the diversification of energy sources;(b) facilitating the development and reducing the isolation of the less favoured and island regions of the Community, thereby helping to strengthen economic and social cohesion;(c) reinforcing the security of energy supplies, for example by strengthening relations with third countries in the energy sector in their mutual interest, in particular in the framework of the Energy Charter Treaty and cooperation agreements concluded by the Community.Article 4PrioritiesThe priorities for action by the Community on trans-European energy networks shall be compatible with sustainable development and shall be as follows:1. for both electricity and gas networks:(a) adapting and developing the energy networks in support of the operation of the internal energy market and, in particular, solving the problems of bottlenecks (in particular transfrontier ones), congestion and missing links, and taking account of the needs arising from the functioning of the internal market for electricity and natural gas and the enlargement of the European Community;(b) establishing energy networks in island, isolated, peripheral and ultraperipheral regions while promoting the diversification of energy sources and the use of renewable energy sources, together with the connection of those networks, where necessary;2. for electricity networks:(a) adapting and developing networks to facilitate the integration/connection of renewable energy production;(b) interoperability of electricity networks within the European Community with those in the accession candidate countries and other countries in Europe and the Mediterranean and Black Sea basins;3. for gas networks:the development of gas networks in order to meet the European Community's natural gas consumption needs, the control of its gas supply systems and the interoperability of gas networks with those in third countries in Europe and the Mediterranean and Black Sea basins, and the diversification of natural gas sources and supply routes.Article 5Lines of actionThe broad lines of action by the Community on trans-European energy networks shall be:(a) the identification of projects of common interest;(b) the creation of a more favourable context for development of these networks, in accordance with Article 156(1), of the Treaty.Article 6Additional criteria for projects of common interest1. The generic criteria to be applied when a decision is taken on modifications, specifications or applications for updating projects of common interest are the following:(a) the projects fall within the scope of Article 2;(b) the projects correspond to the objectives and priorities set out in Articles 3 and 4 respectively;(c) the projects display potential economic viability.Projects of common interest which relate to the territory of a Member State shall require the approval of the Member State concerned.2. The additional criteria for identifying projects of common interest are set out in Annex II.3. Any modification which changes the description of the additional criteria for projects of common interest as it appears in Annex II, including substantial changes affecting these criteria, such as in respect of entirely new projects or new country destinations, shall be decided upon in accordance with the procedure laid down in Article 251 of the Treaty.4. Only those projects listed in Annex III which fulfil the criteria referred to in paragraphs 1 and 2 shall be eligible for Community financial aid provided under Regulation (EC) No 2236/95.5. The indicative project specifications, including, where appropriate, their geographical description, are set out in Annex III. These specifications shall be updated in accordance with the procedure referred to in Article 10(2). Updates are of a technical nature and must be limited to technical changes of projects, the need to modify for example a particular part of the specified routing, or a limited adaptation of the location of the project.6. Member States shall take any measures they consider necessary to facilitate and speed up the completion of projects of common interest and to minimise delays while complying with Community law and international conventions on the environment. In particular, the necessary authorisation procedures shall be completed rapidly.7. Where parts of projects of common interest are situated within the territory of third countries, the Commission may, by agreement with the Member States concerned, put forward proposals, where appropriate within the framework of the management of the agreements between the Community and those third countries and in accordance with the Energy Charter Treaty in respect of third countries which are signatories to that Treaty, for the projects also to be recognised as of reciprocal interest by the third countries concerned, in order to facilitate their implementation.8. The evaluation of the economic viability referred to in paragraph 1(c) shall be based upon a cost benefit analysis which shall take account of all costs and benefits, including those in the medium and/or long term, in connection with environmental aspects, security of supply and the contribution to economic and social cohesion.Article 7Priority projects1. Those projects of common interest referred to in Article 6(4) and covered by Annex I shall have priority for the grant of Community financial aid provided under Regulation (EC) No 2236/95. Modifications to Annex I shall be decided upon in accordance with the procedure laid down in Article 251 of the Treaty.2. The Member States concerned and the Commission shall endeavour, each within its own sphere of competence, to further the carrying out of the priority projects especially cross border projects.3. Priority projects shall be compatible with sustainable development and meet the following criteria:(a) they shall have a significant impact on the competitive operation of the internal market, and/or(b) they shall strengthen security of supply in the Community.Article 8Effects on competitionWhen projects are considered, an effort shall be made to take into account the effects on competition. Private financing or financing by the economic operators concerned shall be encouraged. Any competitive distortion between the operators on the market shall be avoided, in accordance with the provisions of the Treaty.Article 9Restrictions1. This Decision shall be without prejudice to any financial commitment by a Member State or the Community.2. This Decision shall be without prejudice to the results of the environmental impact assessment of projects and of the plans or programmes which define the future authorisation framework for such projects. The results of the environmental impact assessments, where such an assessment is requested in accordance with relevant Community legislation, shall be taken into consideration before a decision on the carrying out of the projects is actually taken in accordance with the relevant Community legislation.Article 10Committee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 11ReportEvery two years the Commission shall draw up a report on the implementation of this Decision, which it shall submit to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions. In this report, attention shall also be given to the implementation and progress made in the carrying out of priority projects, as well as the modalities of their financing, especially as regards the contribution of Community funding, which concern cross border connections as mentioned in Annex II, points 1, 2 and 7.Article 12This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union.Article 13Decision No 1254/96/EC is hereby repealed, without prejudice to the obligations of Member States concerning the application of the said Decision. References to Decision No 1254/96/EC shall be construed as references to this Decision.Article 14This Decision is addressed to the Member States.Done at Brussels, 26 June 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentA. Tsochatzopoulos(1) OJ C 151 E, 25.6.2002, p. 207.(2) OJ C 241, 7.10.2002, p. 146.(3) OJ C 278, 14.11.2002, p. 35.(4) Opinion of the European Parliament of 24 October 2002 (not yet published in the Official Journal), Council Common Position of 6 February 2003 (OJ C 64 E, 18.3.2003, p. 22) and Decision of the European Parliament of 4 June 2003 (not yet published in the Official Journal) and Council Decision of 16 June 2003.(5) OJ L 161, 29.6.1996, p. 147. Decision as last amended by Decision No 1741/1999/EC (OJ L 207, 6.8.1999, p. 1).(6) OJ L 27, 30.1.1997, p. 20.(7) OJ L 204, 21.7.1998, p. 1.(8) OJ L 228, 23.9.1995, p. 1. Regulation as amended by Regulation (EC) No 1655/1999 of the European Parliament and of the Council (OJ L 197, 29.7.1999, p. 1).(9) OJ L 184, 17.7.1999, p. 23.ANNEX ITRANS-EUROPEAN ENERGY NETWORKSAxes for Priority projects as defined in Article 7ELECTRICITY NETWORKSEL.1. France - Belgium - Netherlands - Germany:electricity network reinforcements in order to resolve congestion in electricity flow through the Benelux.EL.2. Borders of Italy with France, Austria, Slovenia and Switzerland:increasing electricity interconnection capacities.EL.3. France - Spain - Portugal:increasing electricity interconnection capacities between these countries and for the Iberian peninsula and grid development in island regions.EL.4. Greece - Balkan countries - UCTE System:development of electricity infrastructure to connect Greece to the UCTE System.EL.5. United Kingdom - Continental Europe and Northern Europe:establishing/increasing electricity interconnection capacities and possible integration of offshore wind energy.EL.6. Ireland - United Kingdom:increasing electricity interconnection capacities and possible integration of offshore wind energy.EL.7. Denmark - Germany - Baltic Ring (including Norway - Sweden - Finland - Denmark - Germany):increasing electricity interconnection capacity and possible integration of offshore wind energy.GAS NETWORKSNG.1. United Kingdom - Northern Continental Europe, including Netherlands, Denmark and Germany - (with connections to Baltic Sea Region countries) - Russia:gas pipelines connecting some of the main sources of gas in Europe, improving the interoperability of the networks, and increasing the security of supply.NG.2. Algeria - Spain - Italy - France - Northern Continental Europe:construction of new gas pipelines from Algeria to Spain, France and to Italy, and increasing network capacities in and between Spain, Italy and France.NG.3. Caspian Sea countries - Middle East - European Union:new gas pipeline networks to the European Union from new sources, including the Turkey - Greece, Greece - Italy and Turkey - Austria gas pipelines.NG.4. LNG terminals in Belgium, France, Spain, Portugal, and Italy:diversifying sources of supply and entry points, including the LNG connections with the transmission grid.NG.5. Underground storage in Spain, Portugal, Italy, Greece and the Baltic Sea Region:increasing capacity in Spain, Italy and the Baltic Sea Region and construction of the first facilities in Portugal and Greece.ANNEX IITRANS-EUROPEAN ENERGY NETWORKSAdditional criteria for Projects of common interestELECTRICITY NETWORKS1. Developing electricity networks in island, isolated, peripheral and ultraperipheral regions while promoting the diversification of energy sources and enhancing the use of renewable energies, and connection of the electricity networks of those regions, if appropriate.- Ireland - United Kingdom (Wales)- Greece (Islands)- Italy (Sardinia) - France (Corsica) - Italy (mainland)- Connections in island regions- Connections in ultraperipheral regions in France, Spain, Portugal2. Developing electricity connections between the Member States needed for the functioning of the internal market and in order to ensure the reliability and dependability of the operation of electricity networks.- France - Belgium - Netherlands - Germany- France - Germany- France - Italy- France - Spain- Portugal - Spain- Finland - Sweden- Austria - Italy- Ireland - United Kingdom (Northern Ireland)- Austria - Germany- Netherlands - United Kingdom- Germany - Denmark - Sweden- Greece - Italy3. Developing electrical connections within the Member States where this is needed in order to take advantage of the connections between the Member States, the functioning of the internal market or the connection of renewable energy sources- All Member States4. Developing electricity connections with the non-Member States, and more particularly with the candidate countries for accession, thus contributing towards interoperability, the operational reliability and dependability of the electricity grids or the supply of electricity within the European Community.- Germany - Norway- The Netherlands - Norway- Sweden - Norway- United Kingdom - Norway- Italy - Slovenia- Baltic Electricity Ring: Germany - Poland - Russia - Estonia - Latvia - Lithuania - Sweden - Finland - Denmark - Belarus- Norway - Sweden - Finland - Russia- Mediterranean Electricity Ring: France - Spain - Morocco - Algeria - Tunisia - Libya - Egypt - Near-Eastern Countries - Turkey - Greece - Italy- Germany - Poland- Greece - Turkey- Italy - Switzerland- Greece - Balkan Countries- Spain - Morocco- EU - Balkan Countries - Belarus - Russia - Ukraine- Black Sea Electricity Ring: Russia - Ukraine - Romania - Bulgaria - Turkey - Georgia5. Actions improving the functioning of the interconnected electricity networks within the internal market and, in particular, identifying the bottlenecks and missing links, developing solutions in order to deal with congestion and adapting the methods of forecasting and of operating electricity networks.- Identifying the bottlenecks and missing links, especially cross border, within electricity networks- Developing solutions for electricity flow management in order to deal with the problems of congestion within electricity networks- Adapting the methods of forecasting and of operating electricity networks required by the functioning of the internal market and the use of a high percentage of renewable energy sourcesNATURAL GAS NETWORKS6. Introducing natural gas into new regions, mainly island, isolated, peripheral and ultraperipheral regions and developing gas networks in these regions.- United Kingdom (Northern Ireland)- Ireland- Spain- Portugal- Greece- Sweden- Denmark- Ultraperipheral Regions: France, Spain, Portugal7. Developing gas connections in order to meet the needs of the internal market or strengthening of the security of supply, including connection of separate gas networks- Ireland - United Kingdom- France - Spain- Portugal - Spain- Austria - Germany- Austria - Hungary- Austria - Italy- Greece - Other Balkan Countries- Italy - Greece- Austria - Czech Republic- Austria - Slovenia - Croatia- United Kingdom - The Netherlands - Germany- Germany - Poland- Denmark - United Kingdom- Denmark - Germany - Sweden8. Developing capacities for receiving liquefied natural gas (LNG) and for storage of natural gas, needed in order to meet demand and control gas supply systems, and diversify sources and supply routes.- All Member States9. Developing gas transport capacity (gas supply pipelines) needed in order to meet demand and diversify supplies from internal and external sources, as well as supply routes.- Nordic Gas Grid: Norway - Denmark - Germany - Sweden - Finland - Russia - Baltic States - Poland- Algeria - Spain - France- Russia - Ukraine - EU- Russia - Belarus - Poland - EU- Libya - Italy- Caspian Sea Countries - EU- Russia - Ukraine - Moldavia - Romania - Bulgaria - Greece - Other Balkan Countries- Germany - Czech Republic - Austria - Italy- Russia - Ukraine - Slovakia - Hungary - Slovenia - Italy- The Netherlands - Germany - Switzerland - Italy- Belgium - France - Switzerland - Italy- Denmark - (Sweden) - Poland- Norway - Russia - EU- Ireland- Algeria - Italy - France- Middle East - EU10. Actions improving the functioning of the interconnected gas networks within the internal market and, in particular, identifying the bottlenecks and missing links, developing solutions in order to deal with congestion and adapting methods of forecasting and of operating gas networks.- Identifying the bottlenecks and missing links, especially cross-border, within the gas networks.- Developing solutions for natural gas flow management in order to deal with the problems of congestion within the gas networks.- Adapting the methods of forecasting and operating natural gas networks required by the functioning of the internal market.ANNEX IIITRANS-EUROPEAN ENERGY NETWORKSProjects of common interest and their specifications, currently identified according to the criteria set out in Annex IIELECTRICITY NETWORKS1. Developing electricity networks in isolated regions1.1. Submarine cable Ireland - Wales (UK)1.2. Reinforcement of the Ipiros (GR) - Puglia (IT) link1.3. Connection of the Southern Cyclades (GR)1.4. 30 kV underwater cable link between the islands of Faial, Pico and S. Jorge (Azores, PT)1.5. Connection and reinforcement of the grid in Terceira, Faial and S Miguel (Azores, PT)1.6. Connection and reinforcement of the grid in Madeira (PT)1.7. Submarine cable Sardinia (IT) - Italy mainland1.8. Submarine cable Corsica (FR) - Italy1.9. Connection Italy mainland-Sicily (IT)1.10. Doubling of the connection Sorgente (IT) - Rizziconi (IT)1.11. New connections in the Balearic and Canary Islands (ES)2. Developing electricity connections between the Member States2.1. Moulaine (FR) - Aubange (BE) line2.2 Avelin (F) - Avelgem (BE) line2.3. Vigy (FR) - Marlenheim (FR) line2.4. Vigy (FR) - Uchtelfangen (DE) line2.5. La Praz (FR) phase transformer2.6. Further increase of capacity through existing interconnection between France and Italy2.7. New interconnection between France and Italy2.8. New interconnection through the Pyrenees between France and Spain2.9. Eastern Pyrenees connection between France and Spain2.10. Connections between northern Portugal and north-western Spain2.11. Sines (PT) - Alqueva (PT) - Balboa (ES) line2.12. Valdigem (PT) - Douro Internacional (PT) - AldeadÃ ¡vila (ES) line and Douro Internacional facilities2.13. New connections north of the Gulf of Bothnia between Finland and Sweden2.14. Lienz (AT) - Cordignano (IT) line2.15. New connection between Italy and Austria at the Brenner Pass2.16. Connection between Ireland and Northern Ireland2.17. St Peter (AT) - Isar (DE) line2.18. Submarine cable between South - eastern England and central Netherlands2.19. Reinforcement of connections between Denmark and Germany, e.g. the Kasso - Hamburg line2.20. Reinforcement of the connections between Denmark and Sweden3. Developing electrical connections within the Member States3.1. Connections on the Danish East - West axis: connection between Denmark's western (UCTE) and eastern (NORDEL) networks.3.2 Connection on the Danish North - South axis3.3. New connections in Northern France3.4. New connections in South Western France3.5. Trino Vercellese (IT) - Lacchiarelle (IT) line3.6. Turbigo (IT) - Rho-Bovisio (IT)line3.7. Voghera (IT) - La Casella (IT) line3.8. S. Fiorano (IT) - Nave (IT) line3.9. Venezia Nord (IT) - Cordignano (IT) line3.10. Redipuglia (IT) - Udine Ovest (IT) line3.11. New connections on the East-West axis of Italy3.12. Tavarnuzze IT) - Casellina (IT) line3.13. Tavarnuzze IT) - S.Barbara (IT) line3.14. Rizziconi IT) - Feroleto (IT) - Laino (IT) line3.15. New connections on the North - South axis Italy3.16. Network modifications for facilitating renewables connections in Italy3.17. New wind energy connections in Italy3.18. New connections in the North axis of Spain3.19. New connections in the Mediterranean axis of Spain3.20. New connections in the Galicia (ES) - Centro (ES) axis3.21. New connections in the Centro (ES) - AragÃ ³n (ES) axis3.22. New connections in the AragÃ ³n (ES) - Levante (ES) axis3.23. New connections in AndalucÃ ­a (ES)3.24. Pedralva (PT) - Riba d'Ave (PT) line and Pedralva facilities3.25. Recarei (PT) - Valdigem (PT) line3.26. Picote (PT) - Pocinho (PT) line (upgrading)3.27. Modification of the current Pego (PT) - Cedillo (ES)/Falagueira (PT) line and Falagueira facilities3.28. Pego (PT) - Batalha (PT) line and Batalha facilities3.29. Sines (PT) - Ferreira do Alentejo (PT) I line (upgrading)3.30. New wind energy connections in Portugal3.31. Pereiros (PT) - ZÃ ªzere (PT) - SantarÃ ©m (PT) lines and ZÃ ªzere facilities3.32. Batalha (PT) - Rio Maior (PT) I and II lines (upgradings)3.33. Carrapatelo (PT) - Mourisca (PT) line (upgrading)3.34. Valdigem (PT) - Viseu (PT) - Anadia (PT) line3.35. Deviation of the current Rio Maior (PT) - Palmela (PT) line to Ribatejo (PT) and Ribatejo facilities3.36. Thessaloniki (GR), Lamia (GR) and Patras (GR) substations and connecting lines3.37. Connections of the regions of Evia (GR), Lakonia (GR) and Thrace (GR)3.38. Strengthening of existing connections of peripheral regions in the mainland in Greece3.39. Tynagh (IE) - Cashla (IE) line3.40. Flagford (IE) - East Sligo (IE) line3.41. Connections in the North - East and West of Spain, in particular to connect to the network wind-power generation capacities3.42. Connections in the Basque country (ES), AragÃ ³n (ES) and Navarra (ES)3.43. Connections in Galicia (ES)3.44. Connections in Central Sweden3.45. Connections in Southern Sweden3.46. LÃ ¼beck/Siems (DE) - GÃ ¶rries (DE) line3.47. LÃ ¼beck/Siems (DE) - KrÃ ¼mmel (DE) line3.48. Connections in Northern Ireland, in relation to the interconnections with Ireland3.49. Connections in the North West of United Kingdom3.50. Connections in Scotland and England, with a view to the greater use of renewable sources in electricity generation3.51. New offshore wind energy connections in Belgium3.52. Borssele substation (NL)3.53. Implementation of reactive power compensation equipment (NL)3.54. St. Peter (AT) - Tauern (AT) line3.55. SÃ ¼dburgenland (AT) - Kainachtal (AT) line4. Developing electricity connections with the non-member States4.1. Neuenhagen (DE) - Vierraden (DE) - Krajnik (PL) line4.2 BrunsbÃ ¼ttel (DE) - Southern Norway link4.3. S. Fiorano (IT) - Robbia (CH) line4.4. New interconnection Italy - Switzerland4.5. Philippi (GR) - Maritsa 3 (Bulgaria) line4.6. Amintaio (GR) - Bitola (FYROM) line4.7. Kardia (GR) - Elbasan (Albania) line4.8. Elbasan (Albania) - Podgorica (Serbia and Montenegro) line4.9. Mostar (Bosnia-Herzegovina) substation and connecting lines4.10. Ernestinovo (Croatia) substation and connecting lines4.11. New connections between Greece and Albania, Bulgaria and FYROM4.12. Philippi (GR) - Hamidabad (TR) line4.13. Submarine cable between the north-east/east England and southern Norway4.14. Eemshaven (NL) - Feda (NO) link4.15. Submarine cable between South Spain and Morocco (strengthening of existing connection)4.16. Connections for the Baltic Electricity Ring: Germany - Poland - Russia - Estonia - Latvia - Lithuania - Sweden - Finland - Denmark - Belarus4.17. Southern Finland - Russia links4.18. Germany - Poland - Lithuania - Belarus - Russia link (East-West High Power Link)4.19. Poland - Lithuania link4.20. Submarine cable between Finland and Estonia4.21. New connections between North Sweden and North Norway4.22. New connections between Mid Sweden and Mid Norway4.23. Borgvik (S) - Hoesle (NO) - Oslo region (NO) line4.24. New connections between the UCTE and CENTREL systems4.25. New connections between the UCTE/CENTREL system and the Balkan countries4.26. Connections and interface between the extended UCTE system and Belarus, Russia and Ukraine, including relocation of HVDC conversion stations operating previously between Austria and Hungary, Austria and the Czech Republic, and Germany and the Czech Republic4.27. Connections in the Black Sea Electricity Ring: Russia - Ukraine - Romania - Bulgaria - Turkey - Georgia4.28. New connections in the Black Sea area with a view to interoperability of the extended UCTE system with the networks in the countries concerned4.29. New connections in the Mediterranean Electricity Ring: France - Spain - Morocco - Algeria - Tunisia - Libya - Egypt - Near-Eastern Countries - Turkey - Greece - Italy4.30. Submarine cable between South Spain and North-West Algeria4.31. Submarine cable between Italy and Algeria4.32. New connections in the Barents Region/Area4.33. Installation of flexible alternative current transmission systems between Italy and Slovenia4.34. New interconnection Italia - Slovenia4.35. Submarine cable Italy and Croatia4.36. Reinforcement of connections between Denmark and Norway5. Actions improving the functioning of the interconnected electricity networks within the internal market(No specifications defined yet)GAS NETWORKS6. Introducing natural gas into new regions6.1. Developing gas network from Belfast towards the North-West region of Northern Ireland (UK) and, if appropriate, to the western coast of Ireland6.2. LNG in Santa Cruz de Tenerife, Canary Islands (ES)6.3. LNG in Las Palmas de Gran Canaria (ES)6.4. LNG in Madeira (PT)6.5. Development of gas network in Sweden6.6. Connection between the Balearic Islands (ES) and the mainland Spain6.7. High pressure branch to Thrace (GR)6.8. High pressure branch to Corinth (GR)6.9. High pressure branch to North-West Greece (GR)6.10. Connection of Lolland (DK) and Falster (DK) islands7. Developing gas connections in order to meet the needs of the internal market or strengthening of the security of supply, including connection of separate gas networks7.1. Additional gas interconnection pipeline between Ireland and Scotland7.2 North-South interconnection, including Dublin - Belfast pipeline7.3. Compression station on the Lacq (FR) - Calahorra (ES) pipeline7.4. Compression station on the Lacq (FR) - Calahorra (ES) pipeline7.5. Perpignan FR) - Barcelona (ES) pipeline7.6. Increasing transport capacity of gas pipelines supplying Portugal through South Spain and Galicia and Asturias through Portugal7.7. Puchkirchen (AT) - Burghausen (DE) pipeline7.8. Andorf (AT) - Simbach (DE) pipeline7.9. Wiener Neustadt (AT) - Sopron (HU) pipeline7.10. Bad Leonfelden (DE) - Linz (AT) pipeline7.11. North-West Greece - Elbasan (AL) pipeline7.12. Greece - Italy interconnection pipeline7.13. Compression station on the main pipeline in Greece7.14. Connection between the networks of Austria and Czech Republic7.15. Gas transport corridor in South-East Europe across Greece, FYROM, Serbia and Montenegro, Bosnia Herzegovina, Croatia, Slovenia and Austria7.16. Gas transport corridor between Austria and Turkey through Hungary, Romania and Bulgaria7.17. Interconnecting pipelines between United Kingdom, the Netherlands and Germany, linking the main sources and markets of North-West Europe7.18. Connection between North-East Germany (Berlin area) and North-West Poland (Szczecin area) with a branch from SchmÃ ¶lln to Lubmin (DE, Greifswald area)7.19. Connection between offshore facilities in the North Sea, or from Danish offshore to United Kingdom onshore facilities7.20. Reinforcement of the capacity of transport between France and Italy7.21. The Baltic gas interconnector between Denmark - Germany - Sweden8. Developing capacities for receiving liquefied natural gas (LNG) and for storage of natural gas8.1. LNG at Le Verdon-sur-mer (FR, new terminal) and pipeline to Lussagnet (FR) storage8.2 LNG at Fos-sur-mer (FR)8.3. LNG at Huelva (ES), extending existing terminal8.4. LNG at Cartagena (ES), extending existing terminal8.5. LNG at Galicia (ES), new terminal8.6. LNG at Bilbao (ES), new terminal8.7. LNG in the Valencia Region (ES), new terminal8.8. LNG in Barcelona (ES), extending existing terminal8.9. LNG in Sines (PT), new terminal8.10. LNG at Revithoussa (GR), extending existing terminal8.11. LNG on the North Adriatic Coast (IT)8.12. LNG offshore in the North Adriatic Sea (IT)8.13. LNG on the South Adriatic Coast (IT)8.14. LNG on the Ionian Coast (IT)8.15. LNG on the Tyrrenian Coast (IT)8.16. LNG on the Ligurian Coast (IT)8.17. LNG at Zeebrugge/Dudzele (BE, extending existing terminal)8.18. LNG at Isle of Grain, Kent (UK)8.19. Construction of a second LNG terminal in Greece8.20. Developing underground gas storage facilities in Ireland8.21. Storage at South Kavala (GR), conversion of an offshore depleted gas field8.22. Storage at Lussagnet (FR, extending existing site)8.23. Storage at Pecorade (FR, conversion of a depleted oil field)8.24. Storage in Alsace region (FR, developing of saline cavities)8.25. Storage in Centre region (FR, developing water table).8.26. Storage on the North-South axis of Spain (new sites) in Cantabria, Aragon, Castilla y LeÃ ³n, Castilla - La Mancha and Andalucia8.27. Storage on the Mediterranean axis of Spain (new sites) in Catalonia, Valencia and Murcia8.28. Storage in CarriÃ §o (PT, new site)8.29. Storage at Loenhout (BE, extending existing site)8.30. Storage at Stenlille (DK) and Lille Torup (DK, extending existing site)8.31. Storage at TÃ ¸nder (DK, new site)8.32. Storage at Puchkirchen (AT, extending existing site), including pipeline to the Penta West system near Andorf (AT)8.33. Storage at Baumgarten (AT, new site)8.34. Storage at Haidach (AT, new site), including pipeline to the European gas grid8.35. Developing underground gas storage facilities in Italy9. Developing gas transport capacity (gas supply pipelines)9.1. Creation and development of connections Nordic Gas Grid: Norway - Denmark - Germany - Sweden - Finland - Russia - Baltic States - Poland9.2 The Mid-Nordic gas pipeline: Norway, Sweden, Finland9.3. The North European gas pipeline: Russia, Baltic Sea, Germany9.4. Gas pipeline from Russia to Germany, via Latvia, Lithuania and Poland, including developing underground gas storage facilities in Latvia9.5. Gas pipeline Finland-Estonia9.6. New gas pipelines from Algeria to Spain and France and related capacity increase of the internal networks in these countries9.7. Increasing transport capacity of the Algeria - Morocco - Spain (up to CÃ ³rdoba) pipeline9.8. CÃ ³rdoba (ES) - Ciudad Real (ES) pipeline9.9. Ciudad Real (ES) - Madrid (ES) pipeline9.10. Ciudad Real (ES) - Mediterranean coast (ES) pipeline9.11. Branches in Castilla (ES) - La Mancha (ES)9.12. Extension towards North-West Spain9.13. Algeria - Spain submarine pipeline and pipelines for the connection to France9.14. Increasing transport capacity from Russian resources to the European Union, via Ukraine, Slovakia and the Czech Republic9.15. Increasing transport capacity from Russian resources to the European Union, via Belarus and Poland9.16. Yagal Sud gas pipeline (between the STEGAL pipeline leading to the DE, FR, CH triangle)9.17. SUDAL East gas pipeline (between MIDAL pipeline near Heppenheim to Burghausen connection with the PENTA pipeline in Austria)9.18. Gas pipeline from Libyan resources to Italy9.19. Gas pipeline from resources in the Caspian Sea Countries to the European Union9.20. Greece - Turkey gas pipeline9.21. Increasing transport capacity from Russian resources to Greece and other Balkan countries, via Ukraine, Moldavia, Romania and Bulgaria9.22. St. Zagora (BG) - Ihtiman (BG) gas pipeline9.23. Connecting pipelines between the German, Czech, Austrian and Italian gas networks9.24. Gas pipeline from Russian resources to Italy, via Ukraine, Slovakia, Hungary and Slovenia9.25. Increasing transport capacity of the TENP gas pipeline running from the Netherlands through Germany to Italy9.26. Taisnieres (FR) - Oltingue (CH) gas pipeline9.27. Gas pipeline from Denmark to Poland, possibly via Sweden9.28. Nybro (DK) - DragÃ ¸r (DK) gas pipeline, including connecting pipeline to the storage at Stenlille (DK)9.29. Gas network from the Barents Sea resources to the European Union, via Sweden and Finland9.30. Gas pipeline from the Corrib field (IE, offshore)9.31. Gas pipeline from Algerian resources to Italy, via Sardinia with a branch to Corsica9.32. Gas network from resources in the Middle East to the European Union9.33. Gas pipeline from Norway to the United Kingdom10. Actions improving the functioning of the interconnected gas networks within the internal market(No specifications defined yet).